Citation Nr: 1434001	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary disability, including asthma, to include as due to exposure to asbestos and/or chemicals.


REPRESENTATION

The Veteran is represented by:  Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to December 1959 and from January 1962 to January 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


REMAND

In his October 2012 substantive appeal regarding the above-captioned claim, the Veteran elected to have a hearing before the Board sitting in Washington, DC. In a November 2012 statement, the Veteran said that he no longer wanted to testify before the Board in Washington, DC., but instead, requested a videoconference Board hearing.  The Veteran's claim was certified to the Board after the RO issued a May 2014 supplemental statement of the case.  There is no indication in the claims file that the Veteran's November 2012 request for a videoconference Board hearing was honored.  

The Board finds that the Veteran is entitled to a hearing before the Board and, thus, remanding the above-captioned claim to the RO is required in order to afford him the opportunity to present testimony at a videoconference Board hearing.  

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a videoconference Board hearing in accordance with the date of his request for such a hearing.  The RO must notify the Veteran of the date, time, and place of such a hearing by letter mailed to his current address of record.  All correspondence pertaining to this matter must be associated with the claims file.  If the Veteran no longer desires a hearing before the Board with respect to the above-captioned claim, he must promptly notify the RO.  38 C.F.R. § 20.702(e) (2013).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

